DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 10, 13, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonanni et al. (U.S. Patent Application Publication No. 2022/0024494 A1; hereinafter Bonanni).
Regarding claim 1, Bonanni discloses:
A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to (memory 144, processors 146, see at least [0062] and [0080]): 
identify a current location of the vehicle in a map of a stopping area (localization module 408 uses maps, geographic data, and sensor data to calculate location, see at least [0090]); 
collect data to calibrate a sensor while the vehicle is moving in the stopping area (calibration system 1412 calibrates sensors via calibration target, see at least [0127]; calibration service calibrates while vehicle is driven into parking service, see at least [0136])
calibrate the sensor based on the collected data (calibration system 1412 calibrates sensors via calibration target, see at least [0127])
actuate one or more vehicle components to move the vehicle to a stopping location in the stopping area based on the location of the vehicle in the map and data collected by the sensor (vehicle storage system 1404 transports AV to determined parking spot, see at least [0123]; control module 406 controls vehicles according to trajectory 414, see at least [0091]; parking service is provided as soon as pick-up/drop-off service is completed, see at least [0136]).
Regarding claim 4, Bonanni discloses the elements above and further discloses:
collect the data to calibrate the sensor when the vehicle is within a distance threshold of the stopping location (calibration target 1504 is located in proximity of pick-up/drop-off system so sensor calibration is performed at the station, see at least [0136]) *Examiner sets forth calibrating occurs when vehicle is within proximity of calibration target.
Regarding claim 6, Bonanni discloses the elements above and further discloses:
the sensor is a radar sensor (sensors 121 include RADAR, see at least [0061]) 
actuate the radar sensor to collect radar data of the stopping area and to calibrate the radar sensor with the collected radar data (calibration targets are configured to calibrate radar, see at least [0127]; and located in proximity of pick-up/drop-off system so sensor calibration is performed at the station, see at least [0136]).
Regarding claim 7, Bonanni discloses the elements above and further discloses:
identify a dropoff location of an occupant in the vehicle (passenger requests drop-off which includes a drop-off location, see at least [0138]) 
collect the data to calibrate the sensor when the vehicle is within a distance threshold of the dropoff location (calibration target 1504 is located in proximity of pick-up/drop-off system so sensor calibration is performed at the station, see at least [0136]).
Regarding claim 10, Bonanni discloses the elements above and further discloses:
deactivate the vehicle upon stopping in the stopping location (when vehicle is dropped off for vehicle storage, vehicle is parked, see at least [0157]) *Examiner sets forth when vehicle is parked, it is not active, 
receive a message to activate the vehicle (passenger requests AV for pick-up/drop-off, see at least [0138] and [0153]), 
collect data about the stopping area with a second sensor (sensors 121 include lidar, radar, ultrasonic sensors, etc., see at least [0061]), and 
calibrate the sensor based on the collected data from the second sensor (calibration targets are used to calibrate several types of sensing devices such as lidar, cameras, ultrasonic, etc., see at least [0127]).
Regarding claim 13, Bonanni discloses:
A method, comprising: identifying a current location of the vehicle in a map of a stopping area (localization module 408 uses maps, geographic data, and sensor data to calculate location, see at least [0090]); 
collecting data to calibrate a sensor while the vehicle is moving in the stopping area (calibration system 1412 calibrates sensors via calibration target, see at least [0127]; calibration service calibrates while vehicle is driven into parking service, see at least [0136]); 
calibrating the sensor based on the collected data (calibration system 1412 calibrates sensors via calibration target, see at least [0127]); and 
actuating one or more vehicle components to move the vehicle to a stopping location in the stopping area based on the location of the vehicle in the map and data collected by the calibrated sensor (vehicle storage system 1404 transports AV to determined parking spot, see at least [0123]; control module 406 controls vehicles according to trajectory 414, see at least [0091]; parking service is provided as soon as pick-up/drop-off service is completed, see at least [0136]).
Regarding claim 16, Bonanni discloses the elements above and further discloses:
collecting the data to calibrate the sensor when the vehicle is within a distance threshold of the stopping location (calibration target 1504 is located in proximity of pick-up/drop-off system so sensor calibration is performed at the station, see at least [0136]) *Examiner sets forth calibrating occurs when vehicle is within proximity of calibration target.
Regarding claim 18, Bonanni discloses the elements above and further discloses:
identifying a dropoff location of an occupant in the vehicle (passenger requests drop-off which includes a drop-off location, see at least [0138]) 
collecting the data to calibrate the sensor when the vehicle is within a distance threshold of the dropoff location (calibration target 1504 is located in proximity of pick-up/drop-off system so sensor calibration is performed at the station, see at least [0136]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonanni in view of Nielsen et al. (U.S. Patent Application Publication No. 2013/0147637 A1; hereinafter Nielsen).
Regarding claim 2, Bonanni discloses the elements above and further discloses:
to receive a message to activate the vehicle (passenger requests AV for pick-up/drop-off, see at least [0138] and [0153]), and 
to calibrate the sensor according to the calibration settings upon activation of the vehicle (sensor calibration is performed while pick-up/drop-off service is being performed, see at least [0136]).
Bonanni does not explicitly disclose:
store calibration settings of the sensor in the memory based on the collected data
However, Nielsen teaches:
store calibration settings of the sensor in the memory based on the collected data (“electronically transmitting and/or electronically storing the calibration factor,” see at least [0034])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration system disclosed by Bonanni by adding the storing of calibration factor taught by Nielsen. One of ordinary skill in the art would have been motivated to make this modification in order to “facilitate correction of other location data” and to “facilitate more accurate creation of an electronic manifest” (see [0034] and [0419]).
Regarding claim 3, the combination of Bonanni and Nielsen teaches the elements above and Bonanni further discloses:
identify a pickup location of an occupant in the map (customer’s request to pick-up includes a pick-up location, see at least [0138]) and to move the vehicle to the pickup location to receive the occupant based on data collected with the calibrated sensor (AV 1606 is dispatched to the pick-up location, see at least [0143]).
Regarding claim 5, Bonanni discloses the elements above and further discloses:
deactivate the vehicle upon stopping in the stopping location (when vehicle is dropped off for vehicle storage, vehicle is parked, see at least [0157]) *Examiner sets forth when vehicle is parked, it is not active, 
receive a message to reactivate the vehicle (passenger requests AV for pick-up/drop-off, see at least [0138] and [0153]), and 
actuate the sensor according to the calibration settings upon reactivation of the vehicle (sensor calibration is performed while pick-up/drop-off service is being performed, see at least [0136]).
Bonanni does not explicitly disclose:
store calibration settings of the sensor in the memory
However, Nielsen teaches:
store calibration settings of the sensor in the memory (“electronically transmitting and/or electronically storing the calibration factor,” see at least [0034])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration system disclosed by Bonanni by adding the storing of calibration factor taught by Nielsen. One of ordinary skill in the art would have been motivated to make this modification in order to “facilitate correction of other location data” and to “facilitate more accurate creation of an electronic manifest” (see [0034] and [0419]).
Regarding claim 14, Bonanni discloses the elements above and further discloses:
receiving a message to activate the vehicle (passenger requests AV for pick-up/drop-off, see at least [0138] and [0153]), and 
calibrating the sensor according to the calibration settings upon activation of the vehicle (sensor calibration is performed while pick-up/drop-off service is being performed, see at least [0136]).
Bonanni does not disclose:
storing calibration settings of the sensor in the memory based on the collected data, 
However, Nielsen teaches:
storing calibration settings of the sensor in the memory based on the collected data (“electronically transmitting and/or electronically storing the calibration factor,” see at least [0034])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration system disclosed by Bonanni by adding the storing of calibration factor taught by Nielsen. One of ordinary skill in the art would have been motivated to make this modification in order to “facilitate correction of other location data” and to “facilitate more accurate creation of an electronic manifest” (see [0034] and [0419]).
Regarding claim 15, the combination of Bonanni and Nielsen teaches the elements above and Bonanni further discloses:
identifying a pickup location of an occupant in the map (customer’s request to pick-up includes a pick-up location, see at least [0138]) and moving the vehicle to the pickup location to receive the occupant based on data collected with the calibrated sensor (AV 1606 is dispatched to the pick-up location, see at least [0143]).
Regarding claim 17, Bonanni discloses the elements above and further discloses
deactivating the vehicle upon stopping in the stopping location (when vehicle is dropped off for vehicle storage, vehicle is parked, see at least [0157]) *Examiner sets forth when vehicle is parked, it is not active, 
receiving a message to reactivate the vehicle (passenger requests AV for pick-up/drop-off, see at least [0138] and [0153]), and 
actuating the sensor according to the calibration settings upon reactivation of the vehicle (sensor calibration is performed while pick-up/drop-off service is being performed, see at least [0136]).
Bonanni does not disclose:
storing calibration settings of the sensor in the memory
However, Nielsen teaches:
storing calibration settings of the sensor in the memory (“electronically transmitting and/or electronically storing the calibration factor,” see at least [0034])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration system disclosed by Bonanni by adding the storing of calibration factor taught by Nielsen. One of ordinary skill in the art would have been motivated to make this modification in order to “facilitate correction of other location data” and to “facilitate more accurate creation of an electronic manifest” (see [0034] and [0419]).
Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonanni in view of Irion et al. (U.S. Patent Application Publication No. 2017/0297625 A1; hereinafter Irion).
Regarding claim 8, Bonanni discloses the elements above and further discloses:
a fully autonomous mode when the vehicle stops at the dropoff location (autonomous vehicle is transported to a parking spot after arriving at the AV station 1400, see at least [0123] and [0131]).
Bonanni does not explicitly disclose:
transition the vehicle to a fully autonomous mode
However, Irion teaches
transition the vehicle to a fully autonomous mode when the vehicle stops at the dropoff location (driver parks his vehicle at drop-off point and vehicle drives on its own to a parking position, see at least [0002]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle station disclosed by Bonanni by adding the handover taught by Irion. One of ordinary skill in the art would have been motivated to make this modification in order to perform a fully automated valet parking operation (see [0002]).
Regarding claim 9, the combination of Bonanni and Irion teach the elements above and Bonanni further discloses:
identify the stopping location in the map (vehicle system automates vehicle operations using maps and sensor input, see at least [0056]; pick-up/drop-off is offered at AV stations which are determined in a map, see at least [0117]),
actuate the calibrated sensor to collect data about the stopping location (when AVs are at stations, the station provides sensor calibration, see at least [0119]), and 
actuate the one or more vehicle components to move the vehicle to the stopping location based on the collected data from the calibrated sensor (vehicle storage system 1404 transports AV to determined parking spot, see at least [0123]; control module 406 controls vehicles according to trajectory 414, see at least [0091]; parking service is provided as soon as pick-up/drop-off service is completed, see at least [0136]).
Regarding claim 19, Bonanni discloses the elements above and further discloses:
a fully autonomous mode when the vehicle stops at the dropoff location (autonomous vehicle is transported to a parking spot after arriving at the AV station 1400, see at least [0123] and [0131]).
Bonanni does not explicitly disclose:
transitioning the vehicle to a fully autonomous mode
However, Irion teaches:
transitioning the vehicle to a fully autonomous mode when the vehicle stops at the dropoff location (driver parks his vehicle at drop-off point and vehicle drives on its own to a parking position, see at least [0002]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle station disclosed by Bonanni by adding the handover taught by Irion. One of ordinary skill in the art would have been motivated to make this modification in order to perform a fully automated valet parking operation (see [0002]).
Regarding claim 20, the combination of Bonanni and Irion teach the elements above and Bonanni further discloses:
identifying the stopping location in the map (vehicle system automates vehicle operations using maps and sensor input, see at least [0056]; pick-up/drop-off is offered at AV stations which are determined in a map, see at least [0117]), 
actuating the calibrated sensor to collect data about the stopping location (when AVs are at stations, the station provides sensor calibration, see at least [0119]), and 
actuating the one or more vehicle components to move the vehicle to the stopping location based on the collected data from the calibrated sensor (vehicle storage system 1404 transports AV to determined parking spot, see at least [0123]; control module 406 controls vehicles according to trajectory 414, see at least [0091]; parking service is provided as soon as pick-up/drop-off service is completed, see at least [0136]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonanni in view of Matta et al. (U.S. Patent Application Publication No. 2019/0367012 A1; hereinafter Matta).
Regarding claim 11, Bonanni discloses the elements above and further discloses:
deactivate the vehicle upon stopping in the stopping location (when vehicle is dropped off for vehicle storage, vehicle is parked, see at least [0157]) *Examiner sets forth when vehicle is parked, it is not active, 
receive a message to reactivate the vehicle (passenger requests AV for pick-up/drop-off, see at least [0138] and [0153]),  
identify a current location of the vehicle upon activating the vehicle (vehicle pick-up request is fulfilled based on location of the vehicle, see at least [0154]), 
Bonanni does not explicitly disclose:
provide an output to an occupant when the current location of the vehicle is farther than a distance threshold of the stopping location.
However, Matta teaches:
provide an output to an occupant when the current location of the vehicle is farther than a distance threshold of the stopping location (when vehicle is outside of a certain expected distance of expected marker, vehicle switches to emergency mode and alerts human operator, see at least [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle station disclosed by Bonanni by adding the alert taught by Matta. One of ordinary skill in the art would have been motivated to make this modification in order to alert the driver of a potential issue (see [0052]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bonanni in view of Kim (U.S. Patent Application Publication No. 2020/0298836 A1).
Regarding claim 12, Bonanni discloses the elements above but does not disclose:
retrieve the map of the stopping area upon determining that a distance between the vehicle and the stopping area is less than a distance threshold.
However, Kim teaches
retrieve the map of the stopping area upon determining that a distance between the vehicle and the stopping area is less than a distance threshold (controller 60 identifies vehicle enters a parking lot and downloads the map, see at least [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle station disclosed by Bonanni by adding the map download taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to acquire a map of a parking area once the vehicle enters the parking lot and to enable correction of “position measurement value of the vehicle by performing map matching” (see [0009]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anguelov et al. (U.S. Patent Application Publication No. 2022/0076030 A1) teaches localizing vehicles and calibrating sensors based on labels in a surfel map.
Seo et al. (U.S. Patent Application Publication No. 2018/0165960 A1) teaches estimating a position of a vehicle based on parking lot map and corrects position using sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662